PER CURIAM.
Defendant claims that the evidence upon which he was found guilty by a jury of breaking and entering with intent to commit grand larceny was legally insufficient because it was circumstantial and did not preclude the reasonableness of his own explanation for his presence at the scene. A review of the evidence not only shows glaring inconsistencies in defendant’s story, but also completely fails to explain his exit from the house with a pillowcase filled with articles which the jury could reasonably have believed were removed from the premises. See Hernandez v. State, Fla.App.1974, 305 So.2d 211.
Affirmed.